 



Exhibit 10.1
AMENDMENT NO. 1 TO
THE BOARD REPRESENTATION AND
GOVERNANCE AGREEMENT
     This AMENDMENT NO. 1 (the “Amendment”) to the Board Representation and
Governance Agreement (the “Board Representation and Governance Agreement”),
dated as of June 22, 2007, by and between Intervoice, Inc., a Texas corporation
(the “Company” or “Intervoice”) and David W. Brandenburg, a natural person
residing in the State of Florida (“David Brandenburg”), is being entered into as
of July 1, 2007.
     WHEREAS, on July 1, 2007, Daniel D. Hammond resigned as a member of the
Company’s Board of Directors (the “Company Board”) and any committee thereof,
indicated that he no longer wished to stand for election to the Company Board at
the Company’s 2007 Annual Meeting of Shareholders (including any adjournments,
reschedulings, continuations or postponements thereof, the “Annual Meeting”) and
requested the Company Board to withdraw his nomination for such election;
     WHEREAS, on July 1, 2007, Michael J. Willner was appointed to the Company
Board to fill the vacancy created by such resignation and, concurrently with
such appointment, was named to the Compensation Committee and the Finance and
Strategic Planning Committee of the Board and was named Vice Chairman of the
Board;
     WHEREAS, on July 1, 2007, the Company Board nominated Mr. Willner to stand
for election as a director of the Company at the Annual Meeting; and
     WHEREAS, Intervoice and David Brandenburg desire to amend the Board
Representation and Governance Agreement to provide that Mr. Hammond is no longer
a Brandenburg Nominee and has been replaced for all purposes by Mr. Willner;
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
and agreements contained herein, and intending to be legally bound hereby, the
parties hereto agree as follows:
     Section 1. Definitions; References. Unless otherwise specifically defined
herein, each term used herein shall have the meaning assigned to such term in
the Board Representation and Governance Agreement. Each reference to “hereof”,
“herein”, “hereunder”, “hereby” and “this Agreement” shall from and after the
date hereof refer to the Board Representation and Governance Agreement as
amended by this Amendment.
     Section 2. Brandenburg Nominees. Section 2.1(a) of the Board Representation
and Governance Agreement is hereby amended to provide that “Brandenburg
Nominees” shall mean David W. Brandenburg, Timothy W. Harris

1



--------------------------------------------------------------------------------



 



and Michael J. Willner (the “Replacement Brandenburg Nominee”). All references
to Daniel D. Hammond in the Board Representation and Governance Agreement shall
be amended to be deemed references to the Replacement Brandenburg Nominee.
     Section 3. No Further Amendment. Except as otherwise provided herein, the
Board Representation and Governance Agreement shall remain unchanged and in full
force and effect.
     Section 4. Effect of Amendment. From and after the execution of this
Amendment by the parties hereto, any references to the Board Representation and
Governance Agreement shall be deemed a reference to the Board Representation and
Governance Agreement as amended hereby.
     Section 5. Governing Law. This Amendment shall be governed by, enforced
under and construed in accordance with the laws of the State of Texas, without
giving effect to any choice or conflict of law provision or rule thereof or of
any other jurisdiction.
     Section 6. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     Section 7. Descriptive Headings. The descriptive headings herein are
inserted for convenience of reference only and shall in no way be construed to
define, limit, describe, explain, modify, amplify, or add to the interpretation,
construction or meaning of any provision of, or scope or intent of, this
Amendment or the Board Representation and Governance Agreement nor in any way
affect this Amendment or the Board Representation and Governance Agreement.
     IN WITNESS WHEREOF, each of the undersigned has caused this Amendment to be
signed by its duly authorized officer as of the date first above written.
INTERVOICE, INC.

         
By:
  /s/ Robert E. Ritchey      
Name:
      Robert E. Ritchey
Title:
      President and Chief Executive Officer
 
       
/s/ David W. Brandenburg
  David W. Brandenburg

2